ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
KPH Construction Corp.                      )      ASBCA Nos. 58016, 58017
                                            )
Under Contract No. W912J2-10-C-0002         )

APPEARANCE FOR THE APPELLANT:                       Jullane J. Jackson, Esq.
                                                     Attorney at Law
                                                     Cedarburg, WI

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ James P. Leary, JA
                                                    CPT Bernal Rodriguez, JA
                                                    Brian E. Bentley, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 16 December 2014



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58016, 58017, Appeals of KPH
Construction Corp., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals